Exhibit 10.3

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made effective as of
January 1, 2008 (the “Date of Grant”), between OMNI Energy Services Corp., a
Louisiana corporation (the “Company”), and James C. Eckert (“Employee”). The
Company and the Employee have also executed an Amended and Restated Employment
Agreement effective as of December 31, 2007 (the “Employment Agreement”), which
contemplates an expiration or termination of such Employment Agreement no later
than June 30, 2008, and a Consulting Agreement between the Company and the
Employee (the “Consulting Agreement”), which provides for the payment for and
the provision of consulting services by Employee upon the expiration or
termination of the Employment Agreement.

1. Award. Pursuant to the Seventh Amended and Restated Stock Incentive Plan (the
“Plan”), and subject to the terms and conditions of this Agreement, the Company
hereby awards to Employee, as of the Date of Grant, 400,000 shares (the
“Restricted Shares”) of the Company’s common stock, $0.01 par value per share
(“Common Stock”), which shall be issued as hereinafter provided in Employee’s
name, subject to certain restrictions thereon. Employee acknowledges receipt of
a copy of the Plan and agrees that this award of Restricted Shares shall be
subject to all of the terms and provisions of the Plan. Capitalized terms used
but not defined in this Agreement shall have the meanings attributed to such
terms under the Plan, unless the context otherwise requires.

2. Restricted Shares. Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a) Transfer Restrictions. Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the transfer restrictions as provided in this
Section 2 (the “Transfer Restrictions”), and in all cases must be sold in
compliance with applicable federal state securities laws.

(b) Vesting. Consistent with the Plan, the restricted period for the Restricted
Shares shall lapse on January 1, 2009. The Transfer Restrictions on the shares
shall lapse as follows:

 

January 1, 2009

   100,000 shares

Each April 1, July 1, October 1 and

  

January 1, thereafter through

  

January 1, 2011

   33,333 shares

April 1, 2011

   33,336 shares

With regard to any Restricted Shares with respect to which the Transfer
Restrictions have lapsed, such shares shall continue to be subject to the
restrictions on transfer imposed under applicable requirements of federal and
state securities laws and any stock exchange or quotation system on which the
Common Stock may be listed at the time of such transfer.

 

1



--------------------------------------------------------------------------------

3. Additional Restrictions.

(a) Certificates. A certificate or certificates evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, pursuant to which Employee
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of Common
Stock shall be subject to the Transfer Restrictions). The certificate or
certificates shall be delivered upon issuance to the Secretary of the Company or
to such other depository as may be designated by the Committee as a depository
for safekeeping (the “Depository”) until the Transfer Restrictions lapse with
respect to such Restricted Shares pursuant to the Plan and/or this Agreement. On
the Date of Grant, Employee shall, if requested by the Company, deliver to the
Company one or more stock powers, endorsed in blank, relating to the Restricted
Shares. Upon any lapse of the Transfer Restrictions (i) the Company shall cause
a new certificate representing the Restricted Shares with respect to which the
Transfer Restrictions have lapsed to be issued without a legend (except for any
legend required pursuant to applicable securities laws), in the name of Employee
and shall deliver such certificate to Employee, (ii) the Depository shall
deliver to the Company the certificate representing the Restricted Shares then
in the possession of the Depository and (iii) the Company shall cancel such
returned certificate and shall destroy the stock power relating to the
Restricted Shares then in its possession.

(b) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company (the
“Board”) or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2 hereof shall not apply to the transfer of Restricted Shares pursuant
to a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefor shall also become subject to the Transfer
Restrictions and provisions governing the lapsing and such Transfer Restrictions
applicable to the original Restricted Shares for all purposes of this Agreement,
and the certificates representing such stock, securities or other property shall
be legended to show such restrictions.

4. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Transfer Restrictions results in compensation income or
wages to Employee for federal, state or local tax purposes, Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money or, if permitted by the Committee in its sole discretion,
shares of Common Stock as the Company may require to meet its minimum obligation
under applicable tax laws or regulations, and if Employee fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Restricted Shares distributable to Employee under this
Agreement) then or thereafter payable to Employee any tax required to be
withheld by reason of such resulting compensation income or wages. If Employee
makes an election under Section 83(b) of the Internal Revenue Code with

 

2



--------------------------------------------------------------------------------

respect to the Restricted Shares, Employee acknowledges and agrees that Employee
is obligated to report as income all amounts required by Section 83(b) of the
Internal Revenue Code. Employee agrees to and acknowledges the obligation to pay
taxes on such income. If the Company becomes liable for any amount of taxes or
other amounts to be paid on Employee’s income under this Agreement, Employee
agrees to indemnify and hold harmless the Company for such liability, including,
but not limited to, any penalties and interest.

5. Status of Restricted Shares.

(a) Employee understands that at the time of the execution of this Agreement the
issuance of the Restricted Shares has been registered under the Securities Act
of 1933, as amended (the “Securities Act”).

(b) Employee hereby agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Committee deems appropriate in
order to reflect the Transfer Restrictions and to assure compliance with the
terms and provisions of this Agreement, (ii) the Company may refuse to register
the transfer of the Restricted Shares on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of the terms and provisions of the
Transfer Restrictions, and (iii) the Company may give related instructions to
its transfer agent, if any, to stop registration of the transfer of the
Restricted Shares.

6. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company or a Subsidiary. Without limiting the scope of
the preceding sentence, it is expressly provided that Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Subsidiary” status of the entity or other organization that
employs Employee. Nothing in the Plan or the award of the Restricted Shares
thereunder pursuant to this Agreement, shall affect in any way the right of
Employee or the Company to terminate such employment at any time. It is
expressly agreed that providing services as a consultant to the Company or a
Subsidiary shall not be deemed as employment for purposes of this Agreement.

7. Effect of Death and Disability.

(a) Death. Upon the death of Employee, there shall be no effect on the vesting
of the Restricted Shares, and the Transfer Restrictions on the Restricted Shares
shall continue to lapse as provided in Section 2(b).

(b) Disability. If Employee becomes Disabled (as defined in Section 409(a)(2)(C)
of the Internal Revenue Code), there shall be no effect on the vesting of the
Restricted Shares, and the Transfer Restrictions on the Restricted Shares shall
continue to lapse as provided in Section 2(b).

8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of

 

3



--------------------------------------------------------------------------------

employment or if sent by registered or certified mail to Employee at the last
address Employee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.

9. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee. The provisions of Section 5 shall survive the lapse of the
Transfer Restrictions without forfeiture.

10. Entire Agreement; Amendment. This Agreement and the Plan constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to the Restricted Shares granted hereby.
Without limiting the scope of the preceding sentence, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement shall be effective only if it is in writing and
signed by both Employee and an authorized officer of the Company.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana, without regard to conflicts
of law principles thereof.

12. Execution. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, which taken together shall constitute the
Agreement.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

EMPLOYEE:     COMPANY:     OMNI ENERGY SERVICES CORP.

/s/ James C. Eckert

    By:  

/s/ Brian J. Recatto

James C. Eckert       Brian J. Recatto       Chief Operating Officer    

/s/ Edward E. Colson, III

    Edward E. Colson, III, Director    

/s/ Barry E. Kaufman

    Barry E. Kaufman, Director    

/s/ Dennis R. Sciotto

    Dennis R. Sciotto, Director    

/s/ Richard C. White

    Richard C. White, Director

 

5